At the October Term, 1942, Durham Superior Court, the defendants herein, Daniel Phillips and Rosana Lightner Phillips, were tried upon indictment charging them with the murder of Harry F. Watkins, which resulted in convictions of murder in the first degree and sentences of death as the law commands. From the judgments thus entered, the defendants gave notice of appeal to the Supreme Court. No bonds were required, as the defendants were granted the privilege of appealing in forma pauperis. S. v. Stafford,203 N.C. 601, 166 S.E. 734.
The Clerk certifies that no case on appeal has been filed in his office; that the time for filing same has expired, and that he is advised by counsel "no appeal has been perfected." Hence, as the defendants have failed to prosecute their appeals, the motion of the Attorney-General to docket and dismiss must be allowed. S. v. Watson, 208 N.C. 70,179 S.E. 455. However, pursuant to custom in capital cases, we have examined the record proper to see that no error appears upon its face. None has been found on the present record. S. v. Morrow, 220 N.C. 441,17 S.E.2d 507.
Judgment affirmed. Appeal dismissed.